Citation Nr: 0935640	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neurological 
impairment of the right upper extremity, to include as a 
residual of a cold injury.  

2.  Entitlement to service connection for neurological 
impairment of the left upper extremity, to include as a 
residual of a cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945, during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at a hearing before the RO in November 
2007.  A transcript of that hearing has been associated with 
the claims file.

This case was remanded by the Board in June 2008 and May 2009 
for further development.

By a March 2009 rating decision, service connection was 
granted for degenerative joint disease of the right and left 
hips, the thoracolumbar spine, the left and right hands and 
cold injury residuals of the left and right lower 
extremities.  A May 2009 Board decision granted service 
connection for peripheral neuropathy of the right and left 
leg, to include as a residual of a cold injury.  As service 
connection has been granted for these disabilities, this 
constitutes a full grant of the benefits sought on appeal for 
the above-noted disabilities; thus, these issues are not in 
appellate status before the Board.  The May 2009 Board 
decision also denied service connection for vascular disease, 
rheumatoid arthritis, and a skin disorder, to include as a 
residual of a cold injury.
The Veteran's claim was initially phrased as entitlement to 
service connection for cold injury residuals, including hip 
and back pain, numbness of the legs, toes, feet and hands, 
peripheral neuropathy, vascular disease, rheumatoid 
arthritis, muscle spasms, and dry skin with sensory changes 
of the arm, back, and hands.  As service connection has been 
granted for cold injury residuals of the left and right lower 
extremities, the issue of numbness of the legs, toes, and 
feet have been considered and granted on appeal.  Likewise, 
as degenerative joint disease of the left and right hips and 
thoracolumbar spine were granted, the issues of hip and back 
pain have also been considered and granted on appeal.  
Finally, the record reflects that the Veteran complained of 
muscle spasms in the lower back and lower extremities.  (See 
July 2001 and August 2002 Private medical Records; see also 
August 2002 VA examination).  As service connection has been 
granted for cold injury residuals of the lower extremities 
and degenerative joint disease of the thoracolumbar spine, 
muscle spasms have been considered and granted on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's neurological impairment of the right upper 
extremity has been shown to be at least as likely as not 
attributable to cold exposure in service. 

2.  The Veteran's neurological impairment of the left upper 
extremity has been shown to be at least as likely as not 
attributable to cold exposure in service. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for service connection for neurological 
impairment of the right upper extremity as residuals of a 
cold injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for service connection for neurological 
impairment of the left upper extremity as residuals of a cold 
injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board has 
considered the VCAA notice and assistance requirements with 
regard to the matters on appeal but finds that, given the 
favorable action taken below, no further notice or assistance 
is required.

Service Connection for Neurological Impairment of the Upper 
Extremities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic 
diseases, including cardio-vascular disease including 
hypertension, and organic diseases of the nervous system, if 
manifested to a compensable degree within one year after 
discharge from service.  38 C.F.R. § 1112; 38 C.F.R §§ 3.307, 
3.309.  This presumption, however, is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, generally, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his 
neurological impairment of the right and left upper 
extremities are the result of exposure to cold and damp 
weather while serving in World War II.  In particular, the 
Veteran reports that he was exposed to extreme cold for 
prolonged periods of time as he had to sleep outside on 
multiple nights, and that he was exposed to the cold ocean 
during the "D-Day" invasion.  During a November 2007 
hearing at the RO, the Veteran testified that he was exposed 
to extreme cold conditions in service during World War II 
during the Battle of England for five months, and in the 
Battle of the Bulge and when he crossed the English Channel 
into Normandy.  

While the Veteran's service treatment records show no 
findings of neurological impairment of the right and left 
upper extremities or any cold or physical injuries in 
service, his DD Form 214 does show that his military 
occupational specialty (MOS) was radio intelligence and that 
he did participate in battle campaigns in Normandy, Northern 
France, Ardennes, Rhineland, and Central Europe.  Thus, his 
statements and testimony concerning his experiences of 
exposure to extreme cold conditions in service are consistent 
with his military record; thus, exposure to extreme cold 
during his active service is demonstrated.  38 C.F.R. § 
3.303(a).

VA outpatient treatment reports from June 2001 and December 
2001 reflect findings of decreased sensation in the hand and 
rare numbness in the right forearm down to the 4th and 5th 
fingers.  

Private medical records from May 1992 to December 2008 
reflect that the Veteran was treated for finger and hand 
numbness and pain with decreased symptoms, weakness, tingling 
and numbness in the arms, numbness in the digits, sensory 
deficits in the hands at the third and fourth fingers, 
diminished sensation in hands and numbness in the 4th and 5th 
digits.  A May 2000 report questioned whether ulnar 
neuropathy was related to peripheral neuropathy.  He was also 
diagnosed with polyneuropathy.  A June 2001 private 
electromyography (EMG) report was conducted pursuant to a 
referral diagnosis of peripheral neuropathy with pain and 
numbness in both hands and a weak right abductor pollicis.  
The EMG report concluded that there was electrophasic 
evidence of mononeuritis multiplex with more severe 
involvement of the right median nerve.  

The Veteran was also variously treated for and diagnosed with 
Charcot-Marie-Tooth neuropathy (CMT) and longstanding primary 
axonal peripheral neuropathy.  While several records make 
references to the Veteran's neuropathy as being congenital 
and diagnosed him with CMT, genetic testing for type I CMT 
was negative, as reflected in both August 2000 private 
medical records and June 2001 and December 2001 VA medical 
records.  The most recent treatment records reflect a 
"presumed" diagnosis of type II CMT.  (See June 8, 2007 and 
December 2008 VA treatment records).

In a May 2006 letter, the Veteran's private treating 
physician since 1999, Dr. S., referred to the Veteran's 
military records which were brought in by the Veteran to be 
reviewed.  Dr. S. concluded that, based on a review of the 
military records and the Veteran's statements of serving in 
the military during a very cold winter and sleeping outside, 
extreme cold exposure could cause chronic pain, numbness, and 
damage to the nervous system.  He opined that it was possible 
that the Veteran's neuropathy was related to the cold weather 
exposure.  Dr. S. further opined that, while it was 
impossible to say for sure whether this was true, he thought 
there was a good likelihood that the Veteran's current 
symptoms were in part or all related to his severe cold 
exposure during World War II.  Finally, Dr. S. noted in his 
letter that his opinion was corroborated by two of the 
physicians in his practice.

In a January 2009 VA examination report, the examiner opined 
that it was at least as likely as not that the Veteran was 
suffering from frostbite neuropathy which was moderate in 
severity.  He rationalized that, because laboratory studies 
were negative for CMT, the only attributable factor would be 
the extreme cold and harsh weather that the Veteran was 
exposed to during the Battle of the Bulge.  The VA examiner's 
opinion did not specify what specific extremities were 
affected and appeared to only address neuropathy of the lower 
extremities.  He concluded that the lower extremity 
neuropathy was frostbite neuropathy that was related to 
service.

In June 2009, the Veteran underwent another VA examination 
with the same January 2009 VA examiner to determine the 
etiology of the neuropathy of the upper extremities.  The 
examiner noted that the Veteran was exposed to extreme harsh 
and cold conditions during World War II and diagnosed him 
with severe axonal neuropathy.  He wrote that the Veteran's 
"clinical picture, as well as EMG favors a diagnosis of 
[CMT] and that it does not favor a cold injury of exposure to 
neuropathy."  He concluded that it was "less than a 50 
percent probability that the neuropathy he [was] suffering 
from [was] related to the extreme cold, harsh weather that he 
faced in World War II and it [was] more likely related to 
[CMT]."  
 
In weighing the probative value of the medical opinions noted 
above, the Board finds the private opinion dated in May 2006 
to be more probative than the January 2009 and June 2009 VA 
examiner's opinions.  Both, the VA examiner and the private 
physician reviewed the Veteran's military records and 
performed physical examinations of the Veteran; however, the 
VA examiner's January 2009 and the June 2009 opinions are 
contradictory in that in January 2009 he concluded, in 
essence, that the Veteran suffered from frostbite neuropathy 
because he did not suffer from CMT, whereas in June 2009 he 
concluded that the Veteran did not suffer from frostbite 
neuropathy because he suffered from CMT.  

The Board notes that the medical evidence reflects a negative 
diagnosis for CMT, type I and non-definitive diagnosis of 
type II CMT.  The fact that there exists a competent clinical 
opinion corroborated by two other physicians that finds that 
the cold exposure from service contributed to the Veteran's 
neurological impairment of the upper extremities regardless 
of whether the Veteran was diagnosed with type I CMT or type 
II CMT is sufficient to support a grant of service connection 
under the "benefit of the doubt" doctrine.  The fact that 
post-service injuries (i.e., spinal stenosis resulting from 
motor vehicle accidents) may have also played a role in the 
onset of the neurological impairment of the upper extremities 
does not negate the etiological relationship established by 
the May 2006 competent clinical opinion of record.  

Further, the Board is mindful that the Veteran is competent 
to provide a report of continuity of his symptoms since 
service; his assertions of a chronic disability dating back 
to service are consistent with the other evidence of record, 
including the medical evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report that on 
which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 
 
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claims as 
to the theory of direct service connection; however, the 
Veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence.  Only where the "fair preponderance of the 
evidence" is against the claim will the claim be denied.  
38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Here, the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  As such, the benefit of the doubt rule 
mandates that the Board decide in the Veteran's favor.  
Accordingly, service connection for neurological impairment 
of the right and left upper extremities is warranted. 


ORDER

Service connection for neurological impairment of the right 
upper extremity as a residual of a cold injury is granted.  

Service connection for neurological impairment of the left 
upper extremity as a residual of a cold injury is granted.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


